Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“sensor” in claims 2 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2017/0046006 A1).

Regarding claim 1, Kim discloses a display device comprising:
a pixel [e.g., Figs. 3, 5: P] connected to 
a first scan line [e.g., Fig. 5: 15A], 
a second scan line [e.g., Fig. 5: 15B], and 
a data line [e.g., Fig. 5: 14A], and including 
a light emitting element [e.g., Fig. 5: OLED] and 
a storage capacitor [e.g., Fig. 5: Cst]; 
a timing controller [e.g., Fig. 3: 11] configured to drive the pixel in 
a normal mode [e.g., Figs. 24, 28: during time period 1; Fig. 34(B) is maintained constant] in which a driving frequency is maintained constant or 
a frequency variable mode [e.g., Figs. 24, 28: during time period 2; Fig. 34(B) is changed to Fig. 34(A, C, D)] according to a variable frequency signal [e.g., Fig. 3: RGB, GDC, DDC] supplied from outside,
wherein in the normal mode, a first electrode voltage of the light emitting element is initialized [e.g., Figs. 24, 28: Scan high, Sen high, Pre high] in response to a data voltage [e.g., Fig. 24: VT; Fig. 28: VT1] being supplied to the storage capacitor, and
wherein in the frequency variable mode, the first electrode voltage of the light emitting element is not initialized [e.g., Figs. 24, 28: Scan high, Sen low] in response to the data voltage being supplied to the storage capacitor; and
a data driver [e.g., Fig. 3: 12] configured to supply a compensation data voltage [e.g., Figs. 16, 20, 24: Vdata, VT, VR; Fig. 28: Vdata, VT1, VT2, VR] for compensating a voltage [e.g., Figs. 16, 20, 24, 28: Vgs] stored in the storage capacitor to the pixel in response to a frame rate [e.g., Fig. 34(B) is changed to Fig. 34(A, C, D), resulting in Vdata being supplied in synchronization with the new, changed frame rate] changing [e.g., Paragraph 107: The timing controller 11 may adjust the frequencies of the gate control signal GDC and the data control signal DDC with respect to a frame frequency of k/i Hz so that digital video data received at a frame frequency of k Hz is written in the pixel array of the display panel 10 at a frequency of k/i (k and i are positive integers), in order to secure a sensing period for external compensation and/or a touch sensing period;
Paragraphs 110-113: The timing controller 11 may store the sensing value resulting from external compensation in a memory (not shown) and then compensate digital video data RGB based on the sensing value to compensate for differences in the electrical characteristics of the driving TFTs between the pixels or differences in OLED degradation between the pixels…The latch array latches various kinds of digital data input from the timing controller 11 and supplies it to the DAC based on the data control signal DDC. For image display, the DAC may convert digital video data RGB input from the timing controller 11 to a data voltage for image display and supply it to the data lines 14A. In an external compensation operation, the DAC may convert digital data for external compensation input from the timing controller 11 to a data voltage for external compensation and supply it to the data lines 14A. In a touch sensing operation, the DAC may convert digital data for touch sensing input from the timing controller 11 to a data voltage for touch sensing and supply it to the data lines 14A]
 (e.g., see Paragraphs 93-109, 155-195).

Regarding claim 2, Kim discloses a sensor [e.g., Fig. 5: LCa, SW2, S/H, ADC, 122] configured to sense the first electrode voltage of the light emitting element (e.g., see Paragraphs 109-127).

Regarding claim 3, Kim discloses in the frequency variable mode, the sensor is configured to sense the first electrode voltage of the light emitting element in an initial blank period of a first frame [e.g., Figs. 24, 28: during time period 2 of first frame after Fig. 34(B) is changed to Fig. 34(A, C, D)] in which the driving frequency is changed (e.g., see Paragraphs 107, 169-182, 193-195).

Regarding claim 4, Kim discloses the data driver configured to supply the compensation data voltage for compensating the voltage stored in the storage capacitor to the pixel based on the first electrode voltage of the light emitting element sensed in the frequency variable mode (e.g., see Paragraphs 160-182).

Regarding claim 5, Kim discloses the pixel includes:
a first transistor [e.g., Fig. 5: DT] connected between a first driving power source [e.g., Fig. 5: EVDD] and the light emitting element, and 
having a gate electrode connected to a first node [e.g., Fig. 5: Ng];
a second transistor [e.g., Fig. 5: ST1] connected between the data line and the first node, and having a gate electrode connected to the first scan line; and
a third transistor [e.g., Fig. 5: ST2] connected between a second node [e.g., Fig. 5: Ns] to which the first transistor and the light emitting element are coupled and a sensing line [e.g., Fig. 5: 14B], and having a gate electrode connected to the second scan line,
wherein the storage capacitor is connected between the first node and the second node (e.g., see Paragraphs 93-109).

Regarding claim 6, Kim discloses the timing controller is configured to divide one frame into a data writing period [e.g., Figs. 24, 28: during time period 2] and a blank period [e.g., Figs. 24, 28: during time period 1 or 3] based on a control signal supplied from the outside, and
wherein an initial blank period is a first blank period [e.g., Figs. 24, 28: during time period 1 or 3 of first frame after Fig. 34(B) is changed to Fig. 34(A, C, D)] after the driving frequency is changed (e.g., see Paragraphs 169-182).

Regarding claim 7, Kim discloses in the data writing period, the second transistor is configured to be turned on in response to a first scan signal [e.g., Figs. 24, 28: Scan high] supplied to the first scan line, and the third transistor is configured to be maintained in a turned-off state [e.g., Figs. 24, 28: Sen low] (e.g., see Paragraphs 169-182).

Regarding claim 8, Kim discloses in the first blank period, the third transistor is configured to be turned on by a second scan signal [e.g., Figs. 24, 28: Sen high] supplied to the second scan line, and the second transistor is configured to be maintained in a turned-off state [e.g., Figs. 24, 28: Scan low] (e.g., see Paragraphs 169-182).

Regarding claim 9, Kim discloses the third transistor is configured to supply an initialization voltage [e.g., Fig. 5: Vref] to the second node for a period [e.g., Figs. 24, 28: Sen high period] in response to the second scan signal (e.g., see Paragraphs 169-182).

Regarding claim 10, Kim discloses in the first blank period [e.g., Figs. 24, 28: during time period 3 of first frame after Fig. 34(B) is changed to Fig. 34(A, C, D)], a voltage [e.g., Figs. 24, 28: Vsen; Sam high] of the second node is sensed after the initialization voltage is applied to the second node (e.g., see Paragraphs 169-182).

Regarding claim 11, Kim discloses in the first blank period, a first electrode of the third transistor is connected to a switching element [e.g., Fig. 5: SW1] through the sensing line, and the switching element is configured to be turned on for the period (e.g., see Paragraphs 93-109).  

Regarding claim 12, Kim discloses the first electrode of the third transistor is connected to a sensing capacitor [e.g., Fig. 5: LCa] through the sensing line in response to the switching element being turned off (e.g., see Paragraphs 93-109).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2017/0046006 A1) in view of Kang (US 2019/0103060 A1).

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claims 1-8; furthermore, Kim discloses a display device comprising: 
a pixel [e.g., Figs. 3, 5: P] connected to 
a first scan line [e.g., Fig. 5: 15A], 
a second scan line [e.g., Fig. 5: 15B], and 
a data line [e.g., Fig. 5: 14A], and including 
a light emitting element [e.g., Fig. 5: OLED]; 
a timing controller [e.g., Fig. 3: 11] configured to drive the pixel in 
a normal mode [e.g., Figs. 24, 28: during time period 1; Fig. 34(B) is maintained constant] in which a driving frequency is maintained constant or 
a frequency variable mode [e.g., Figs. 24, 28: during time period 2; Fig. 34(B) is changed to Fig. 34(A, C, D)] according to a variable frequency signal [e.g., Fig. 3: RGB, GDC, DDC] supplied from outside, and 
to divide one frame into 
a data writing period [e.g., Figs. 24, 28: during time period 2] and 
a blank period [e.g., Figs. 24, 28: during time period 1 or 3] based on a control signal supplied from the outside (e.g., see Paragraphs 169-182); 
a sensor [e.g., Fig. 5: LCa, SW2, S/H, ADC, 122] configured to sense a first electrode voltage of the light emitting element in a first blank period [e.g., Figs. 24, 28: during time period 1 or 3 of first frame after Fig. 34(B) is changed to Fig. 34(A, C, D)], which is an initial blank period [e.g., Figs. 24, 28: during time period 1 or 3 of first frame after Fig. 34(B) is changed to Fig. 34(A, C, D)] after the driving frequency is changed (e.g., see Paragraphs 169-182); and 
a data driver [e.g., Fig. 3: 12] configured to apply a data voltage [e.g., Figs. 24, 28: Vdata] compensated by reflecting a sensed first electrode voltage of the light emitting element to the data line in response to a frame rate [e.g., Fig. 34(B) is changed to Fig. 34(A, C, D), resulting in Vdata being supplied in synchronization with the new, changed frame rate] changing [e.g., Paragraph 107: The timing controller 11 may adjust the frequencies of the gate control signal GDC and the data control signal DDC with respect to a frame frequency of k/i Hz so that digital video data received at a frame frequency of k Hz is written in the pixel array of the display panel 10 at a frequency of k/i (k and i are positive integers), in order to secure a sensing period for external compensation and/or a touch sensing period;
Paragraphs 110-113: The timing controller 11 may store the sensing value resulting from external compensation in a memory (not shown) and then compensate digital video data RGB based on the sensing value to compensate for differences in the electrical characteristics of the driving TFTs between the pixels or differences in OLED degradation between the pixels…The latch array latches various kinds of digital data input from the timing controller 11 and supplies it to the DAC based on the data control signal DDC. For image display, the DAC may convert digital video data RGB input from the timing controller 11 to a data voltage for image display and supply it to the data lines 14A. In an external compensation operation, the DAC may convert digital data for external compensation input from the timing controller 11 to a data voltage for external compensation and supply it to the data lines 14A. In a touch sensing operation, the DAC may convert digital data for touch sensing input from the timing controller 11 to a data voltage for touch sensing and supply it to the data lines 14A] (e.g., see Paragraphs 155-182); and 
a scan driver [e.g., Fig. 3: 13] configured to 
apply a first scan signal [e.g., Figs. 24, 28: Scan high] to the first scan line in the data writing period [e.g., Figs. 24, 28: during time period 2] and 
apply a second scan signal [e.g., Figs. 24, 28: Sen high] to the second scan line in the first blank period [e.g., Figs. 24, 28: during time period 1 or 3 of first frame after Fig. 34(B) is changed to Fig. 34(A, C, D)], 
wherein the pixel includes: 
a first transistor [e.g., Fig. 5: DT] connected between a first driving power source [e.g., Fig. 5: EVDD] and the light emitting element, and 
having a gate electrode connected to a first node [e.g., Fig. 5: Ng]; 
a second transistor [e.g., Fig. 5: ST1] connected between the data line and the first node, and having a gate electrode connected to the first scan line; 
a third transistor [e.g., Fig. 5: ST2] connected between a second node [e.g., Fig. 5: Ns] to which the first transistor and the light emitting element are coupled and a sensing line [e.g., Fig. 5: 14B], and having a gate electrode connected to the second scan line; 
a storage capacitor [e.g., Fig. 5: Cst] connected between the first node and the second node, 
wherein, when the changed driving frequency is maintained [e.g., Fig. 34(A, C, D) is maintained], 
the scan driver does not supply the second scan signal [e.g., Figs. 24, 28: Sen low] to the second scan line in blank periods [e.g., Figs. 24, 28: during all or portion of time period 2 of subsequent frames] of frames following the first blank period [e.g., Figs. 24, 28: during time period 1 or 3 of first frame after Fig. 34(B) is changed to Fig. 34(A, C, D)], and 
wherein the scan driver does not supply the second scan signal [e.g., Figs. 24, 28: Sen low] to the second scan line in a first data writing period [e.g., Figs. 24, 28: during all or portion of time period 2 of 1st frame after changing display frequency], which is an initial data writing period [e.g., Figs. 24, 28: during all or portion of time period 2 of 1st frame after changing display frequency] after the driving frequency is changed (e.g., see Paragraphs 93-109, 169-195).

Kim does not appear to expressly disclose a fourth transistor, as instantly claimed.

However, Kang discloses a data driver [e.g., Fig. 1: 110T, 110B] configured to apply a data voltage [e.g., Fig. 9: Vdata] compensated by reflecting a sensed first electrode voltage [e.g., via Fig. 9: 103] of the light emitting element [e.g., Fig. 9: OLED1, OLED2] to the data line [e.g., Fig. 9: 102] in response to a frame rate changing [e.g., Paragraphs 61-64: The timing controller 130 may adjust the frame rate to be higher than the input frame frequency. For example, the timing controller 130 may control the operation timing of the display panel drivers 110T, 110B, and 120 by multiplying the input frame frequency (Hz) by i times (i is a positive integer greater than 0). The frame frequency is 60 Hz in the NTSC (National Television Standards Committee) system and 50 Hz in the PAL (Phase-Alternating Line) system] (e.g., see Paragraphs 35, 53-59, 63-67, 108-111),  
wherein the pixel includes a fourth transistor [e.g., Fig. 9: S31, S32] connected between the first node and the light emitting element, and having a gate electrode connected to an emission control line [e.g., Fig. 9: EMT, EMB] (e.g., see Paragraphs 110-116).

Kim and Kang are analogous art because they are from the shared inventive field of driving light emitting diodes.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Kang’s fourth transistor and sensing techniques with Kim’s variable frequency pixel circuitry, so as to break the current path between the driving transistor and the light emitting device and thereby prevent unwanted light leakage currents during non-display periods.

Regarding claim 14, Kang discloses in the data writing period, the fourth transistor is configured to be turned off [e.g., Fig. 9: EMT low, EMB low] (e.g., see Paragraphs 110-116).

Regarding claim 15, Kang discloses in the first blank period, the fourth transistor is configured to be turned off [e.g., Fig. 9: EMT low, EMB low] (e.g., see Paragraphs 110-116).

Regarding claim 16, this claim is rejected by the reasoning applied in rejecting claim 14.

Regarding claim 17, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 8.

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 9.

Regarding claim 20, this claim is rejected by the reasoning applied in rejecting claim 10.

Response to Arguments
Applicant's arguments filed on 23 September 2022 have been fully considered but they are not persuasive.

The Applicant contends, “Kim does not appear to disclose or even suggest “a data driver configured to supply a compensation data voltage for compensating a voltage stored in the storage capacitor to the pixel in response to a frame rate changing,” as recited in claim 1, and similarly recited in claim 13” (see Page 10 of the Response filed on 23 September 2022). However, the Office respectfully disagrees.

Kim discloses a data driver [e.g., Fig. 3: 12] configured to supply a compensation data voltage [e.g., Figs. 16, 20, 24: Vdata, VT, VR; Fig. 28: Vdata, VT1, VT2, VR] for compensating a voltage [e.g., Figs. 16, 20, 24, 28: Vgs] stored in the storage capacitor [e.g., Fig. 5: Cst] to the pixel [e.g., Figs. 3, 5: P] in response to a frame rate [e.g., Fig. 34(B) is changed to Fig. 34(A, C, D), resulting in Vdata being supplied in synchronization with the new, changed frame rate] changing [e.g., Paragraph 107: The timing controller 11 may adjust the frequencies of the gate control signal GDC and the data control signal DDC with respect to a frame frequency of k/i Hz so that digital video data received at a frame frequency of k Hz is written in the pixel array of the display panel 10 at a frequency of k/i (k and i are positive integers), in order to secure a sensing period for external compensation and/or a touch sensing period;
Paragraphs 110-113: The timing controller 11 may store the sensing value resulting from external compensation in a memory (not shown) and then compensate digital video data RGB based on the sensing value to compensate for differences in the electrical characteristics of the driving TFTs between the pixels or differences in OLED degradation between the pixels…The latch array latches various kinds of digital data input from the timing controller 11 and supplies it to the DAC based on the data control signal DDC. For image display, the DAC may convert digital video data RGB input from the timing controller 11 to a data voltage for image display and supply it to the data lines 14A. In an external compensation operation, the DAC may convert digital data for external compensation input from the timing controller 11 to a data voltage for external compensation and supply it to the data lines 14A. In a touch sensing operation, the DAC may convert digital data for touch sensing input from the timing controller 11 to a data voltage for touch sensing and supply it to the data lines 14A]
 (e.g., see Paragraphs 93-109, 155-195).

The Applicant contends, “none of the other cited references appear to cure the deficiencies of Kim to reject claims 1 and 13, and there is no apparent reason why a person having ordinary skill in the art would have modified the disclosures of the cited references to arrive at the embodiments of claims 1 and 13.” (see Pages 10-11 of the Response filed on 23 September 2022). However, the Office respectfully disagrees.

Kang discloses a data driver [e.g., Fig. 1: 110T, 110B] configured to apply a data voltage [e.g., Fig. 9: Vdata] compensated by reflecting a sensed first electrode voltage [e.g., via Fig. 9: 103] of the light emitting element [e.g., Fig. 9: OLED1, OLED2] to the data line [e.g., Fig. 9: 102] in response to a frame rate changing [e.g., Paragraphs 61-64: The timing controller 130 may adjust the frame rate to be higher than the input frame frequency. For example, the timing controller 130 may control the operation timing of the display panel drivers 110T, 110B, and 120 by multiplying the input frame frequency (Hz) by i times (i is a positive integer greater than 0). The frame frequency is 60 Hz in the NTSC (National Television Standards Committee) system and 50 Hz in the PAL (Phase-Alternating Line) system] (e.g., see Paragraphs 35, 53-59, 63-67, 108-111).

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Jeff Piziali/
Primary Examiner, Art Unit 2628
4 November 2022